

	

		II

		109th CONGRESS

		1st Session

		S. 1579

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Burns (for himself,

			 Mr. Dorgan, Mr.

			 Johnson, Mr. Dayton,

			 Mr. Baucus, and Mr. Conrad) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Agriculture, Nutrition, and Forestry

		

		A BILL

		To amend the Federal Insecticide,

		  Fungicide, and Rodenticide Act to permit the distribution and sale of certain

		  pesticides that are registered in both the United States and another

		  country

	

	

		1.Short titleThis Act may be cited as the

			 Pesticide Harmonization and Joint

			 Labeling Act .

		2.Definitions

			(a)In

			 generalSection 2 of the

			 Federal Insecticide, Fungicide, and Rodenticide

			 Act (7 U.S.C. 136) is amended—

				(1)by redesignating subsections (jj) through

			 (oo) as subsections (ii) through (nn), respectively; and

				(2)by adding at the end the following:

					

						(oo)Harmonized

				countryThe term

				harmonized country means a country—

							(1)with which the United States has entered

				into negotiations to harmonize pesticide registration regulatory processes and

				requirements; and

							(2)for which the Administrator determines, in

				the discretion of the Administrator, that sufficient regulatory harmonization

				has been achieved to carry out joint labeling of agricultural

				pesticides.

							(pp)Interested

				partyThe term

				interested party means—

							(1)an individual producer or group of

				producers; or

							(2)a nonprofit agriculture membership

				organization that represents producers.

							(qq)Joint

				labelThe term joint

				label means a label that—

							(1)has been approved for use in both the

				United States and a harmonized country; and

							(2)includes a registration number of the

				Environmental Protection Agency and any other license number provided by a

				government regulatory agency for the purpose of registering pesticides.

							(rr)Joint

				registrationThe term

				joint registration means a product registration that—

							(1)has been approved by both the United States

				and a harmonized country;

							(2)permits sale and distribution in both

				countries; and

							(3)includes a joint

				label.

							.

				(b)Technical and

			 conforming amendmentThe

			 table of contents in section 1(b) of the Federal Insecticide, Fungicide, and Rodenticide

			 Act (7 U.S.C. prec. 121) is amended by adding at the end of the

			 items relating to section 2 the following:

				

					

						(hh) Nitrogen

				stabilizer.

						(ii) Maintenance

				applicator.

						(jj) Service

				technician.

						(kk) Minor use.

						(ll) Antimicrobial

				pesticide.

						(mm) Public health

				pesticide.

						(nn) Vector.

						(oo) Harmonized

				country.

						(pp) Interested

				party.

						(qq) Joint label.

						(rr) Joint

				registration.

					

					.

			3.Joint labeling of

			 registered pesticides

			(a)In

			 generalSection 3(c) of the

			 Federal Insecticide, Fungicide, and Rodenticide

			 Act (7 U.S.C. 136a(c)) is amended by adding at the end the

			 following:

				

					(11)Joint labeling

				of registered pesticides

						(A)Definition of

				affiliateIn this paragraph,

				the term affiliate means a relationship among business entities in

				which—

							(i)1 business entity—

								(I)has effective control over the other

				business entity through a partnership or other agreement; or

								(II)is under common control with the other

				business entity by a third entity; or

								(ii)1 business entity is a corporation related

				to another corporation as a parent to a subsidiary by an identity of stock

				ownership.

							(B)Date of

				effectivenessWith respect to

				joint labeling with a harmonized country, this paragraph shall apply on the

				date on which the Administrator publishes in the Federal Register a notice

				that—

							(i)the Administrator has made the finding

				required by section 2(oo)(2) for the country; and

							(ii)includes guidelines for interested parties

				to petition the Administrator under subparagraph (C).

							(C)Petition by

				interested partyFor an

				agricultural pesticide for which the same or substantially similar agricultural

				pesticide is registered in both the United States and a harmonized country, any

				interested party may petition the Administrator to require the registrant of

				the agricultural pesticide to apply for and use a joint label to facilitate

				movement between the United States and the harmonized country.

						(D)Determination

				by Administrator

							(i)In

				generalNot later than 120

				days after the date of receipt of a request from an interested party under

				subparagraph (C), the Administrator shall make a determination that, in the

				discretion of the Administrator—

								(I)the agricultural pesticide registered in

				the United States is identical or substantially similar to the agricultural

				pesticide registered in the harmonized country;

								(II)the registrant or affiliate is the same in

				the United States and the harmonized country; and

								(III)there is sufficient interest from

				interested parties for a joint label.

								(ii)Provision of

				information

								(I)In

				generalOn request of the

				Administrator, the registrant shall submit information necessary for the

				Administrator to make the determination described in clause (i), including a

				product label, formula, and any other information that the Administrator

				determines, in the discretion of the Administrator, may be necessary to make

				the determination.

								(II)Disproving a

				determinationIn response to

				a determination by the Administrator under clause (i), a registrant may provide

				information to the Administrator to disprove a determination under subclause

				(I) or (II) of clause (i), including providing a confidential statement of

				formula to demonstrate differences between agricultural pesticides.

								(III)Provision of

				CSFNotwithstanding any other

				provision of this Act, the Administrator may share with appropriate officials

				in a harmonized country a confidential statement of formula provided under

				subclause (II).

								(E)Notification of

				joint label requirementOn

				making a determination under subparagraph (D) in regards to an agricultural

				pesticide, the Administrator shall notify the registrant that—

							(i)a joint label is required for the

				agricultural pesticide; and

							(ii)the registrant shall propose to the

				Administrator and the harmonized country a joint label not later than 90 days

				after notification by the Administrator.

							(F)Review of joint

				labelIn consultation with

				the harmonized country, the Administrator shall—

							(i)review the proposed joint label;

							(ii)not later than 180 days after the date of

				receipt of a proposed joint label from the registrant, notify the registrant

				that—

								(I)the joint label has been approved in the

				United States and shall be used on all containers of the product not later than

				a date specified by the Administrator, except at the discretion of the

				Administrator; or

								(II)the registrant shall propose to the

				Administrator a revised joint label in accordance with guidance by the

				Administrator as to what revisions are necessary;

								(iii)notify the petitioner of the approval of

				the joint label and provide the petitioner with a copy of the approved joint

				label; and

							(iv)make a copy of the label available on the

				Internet, which may be used to purchase and transport the approved pesticide

				between the United States and the harmonized country.

							(G)Use of

				productAfter approval by the

				Administrator of the joint label, consumers in the United States may obtain and

				use the product that is registered in a harmonized country, notwithstanding the

				fact that the joint label has not been approved in the harmonized country,

				provided that the consumer has a copy of the joint label, as approved for use

				in the United States.

						(H)SuspensionThe Administrator may undertake suspension

				proceedings regarding registration of an agricultural pesticide in accordance

				with the procedures described in section 3(c)(2)(B)(iv) if the Administrator

				determines that the registrant or affiliate—

							(i)within the time period required by the

				Administrator, has failed—

								(I)to propose a joint label under subparagraph

				(E)(ii);

								(II)to revise a joint label under subparagraph

				(F)(ii)(II);

								(III)to use a joint label under subparagraph

				(F)(ii)(I); or

								(IV)to provide information requested by the

				Administrator under subparagraph (D)(ii); or

								(ii)has withdrawn an application for

				registration of a pesticide from a harmonized country after receiving approval

				of the joint label in the United States.

							(I)FeesThe Administrator may not charge fees for

				joint registration under this paragraph.

						(J)ProhibitionThe joint registration and labeling

				provisions of this paragraph may not be used to add new uses to an agricultural

				pesticide.

						(K)Cooperation and

				prioritizationAn interested

				party may petition the Administrator—

							(i)individually or in consultation with

				interested parties in the harmonized country; and

							(ii)for multiple agricultural pesticides at

				once, in priority order.

							(L)Priority for

				registrantsA registrant of

				an agricultural pesticide registered in the United States or the harmonized

				country that voluntarily applies for a joint label shall be given priority

				consideration.

						.

			(b)Technical and

			 conforming amendmentThe

			 table of contents in section 1(b) of the Federal Insecticide, Fungicide, and Rodenticide

			 Act (7 U.S.C. prec. 121) (as amended by section 2(b)) is amended by

			 adding at the end of the items relating to section 3(c) the following:

				

					

						(9) Labeling.

						(10) Expedited registration

				of pesticides.

						(11) Joint registration of

				registered

				pesticides.

					

					.

			4.Joint registration of

			 new pesticides or uses

			(a)In

			 generalSection 3(c)(4) of

			 the Federal Insecticide, Fungicide, and

			 Rodenticide Act (7 U.S.C. 136a(c)(4)) is amended—

				(1)in the first sentence, by striking

			 The Administrator and inserting the following:

					

						(A)In

				generalThe

				Administrator

						;

				(2)in the second sentence, by striking

			 The notice and inserting the following:

					

						(B)Comment

				periodThe

				notice

						; and

				

				(3)by adding at the end the following:

					

						(C)Joint

				label

							(i)In

				generalThe notice shall

				request comments from interested parties that are interested in a joint label

				for the pesticide.

							(ii)Determination

				of significant interest

								(I)In

				generalAfter the expiration

				of the comment period, the Administrator shall determine if there is

				significant interest in a joint label for the pesticide.

								(II)Significant

				interestIf the Administrator

				determines that there is significant interest in a joint label for the

				pesticide, the Administrator shall inform the registrant that, as a condition

				of registering the pesticide, the registrant shall demonstrate to the

				satisfaction of the Administrator that the registrant has provided the

				harmonized country with sufficient information for the harmonized country to

				begin the process of reviewing the application for the

				pesticide.

								.

				(b)Authority to

			 require joint label for new pesticides or uses

				(1)In

			 generalSection 3(c) of the

			 Federal Insecticide, Fungicide, and Rodenticide

			 Act (7 U.S.C. 136a(c)) (as amended by section 3(a)) is amended by

			 adding at the end the following:

					

						(12)Authority to

				require joint label for new pesticides or usesAfter making a determination of significant

				interest under section 3(c)(4)(C), the Administrator may notify the registrant

				that, in accordance with the procedures described in subparagraphs (F), (G),

				(H), and (I) of paragraph (11)—

							(A)a joint label is required for the

				agricultural pesticide; and

							(B)the registrant shall propose to the

				Administrator and the harmonized country a joint label not later than 90 days

				after notification by the

				Administrator.

							.

				(2)Technical and

			 conforming amendmentThe

			 table of contents in section 1(b) of the Federal Insecticide, Fungicide, and Rodenticide

			 Act (7 U.S.C. prec. 121) (as amended by section 3(b)) is amended by

			 adding at the end of the items relating to section 3(c) the following:

					

						

							(12) Authority to require

				joint label for new pesticides or

				uses.

						

						.

				5.Memorandum of

			 understanding

			(a)In

			 generalThe Administrator of

			 the Environmental Protection Agency may enter into a memorandum of

			 understanding with any harmonized country to address joint registration and

			 joint labeling procedures, as those terms are defined in section 2 of the

			 Federal Insecticide, Fungicide, and Rodenticide

			 Act (7 U.S.C. 136) (as amended by section 2).

			(b)RequirementsA memorandum of understanding entered into

			 under this section shall address—

				(1)sharing of information; and

				(2)the protection of the confidential

			 statement of formula as confidential business information.

				

